DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Applicant’s arguments, see pp. 1-2, filed 10/30/2020, with respect to amended claim 1 have been fully considered and are persuasive.  The 35 U.S.C. 112 and 35 U.S.C. 103 rejections in the previous Office Action are withdrawn.
The application is in condition for allowance.  See Reasons for Allowance.
Reasons for Allowance
Claims 1-8 and 11-15 are allowed.	
The following is an examiner’s statement of reasons for allowance:  the claimed method for producing an electrode stack is novel over the closest prior art – Ko (US 2014/0363727), Holl (2014/0053383), Hosoya (US 2004/0076882), and Miyahisa (US 2011/0039140).
Regarding claim 1, Ko fails to teach or suggest the claimed method for producing an electrode stack. In particular, Ko fails to teach a plurality of grooves that penetrate fully through a cathodic active material and extend as far as a cathodic current collector as claimed. Applicant teaches that producing the grooves in this way allows for the anode to protrude beyond the cathode and prevent the metallization of lithium in the electrode stack (Paragraph 28 of the instant specification). Ko fails to recognize such an issue.
Regarding claim 1, Holl fails to teach or suggest the claimed method for producing an electrode stack. In particular, Holl fails to teach a plurality of grooves that penetrate fully through a cathodic active material and extend as far as a cathodic current collector as claimed. Applicant teaches that producing the grooves in this way allows for the anode to protrude beyond the cathode and prevent the 
Regarding claim 1, Hosoya fails to teach or suggest the claimed method for producing an electrode stack. In particular, Hosoya fails to teach a plurality of grooves that penetrate fully through a cathodic active material and extend as far as a cathodic current collector as claimed. Applicant teaches that producing the grooves in this way allows for the anode to protrude beyond the cathode and prevent the metallization of lithium in the electrode stack (Paragraph 28 of the instant specification). Hosoya fails to recognize such an issue.
Regarding claim 1, Miyahisa fails to teach or suggest the claimed method for producing an electrode stack. In particular, Miyahisa fails to teach a plurality of grooves that penetrate fully through a cathodic active material and extend as far as a cathodic current collector as claimed. Applicant teaches that producing the grooves in this way allows for the anode to protrude beyond the cathode and prevent the metallization of lithium in the electrode stack (Paragraph 28 of the instant specification). Miyahisa fails to recognize such an issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Rae whose telephone number is (571)272-9060.  The examiner can normally be reached on Monday-Friday from 8:00-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AR/Examiner, Art Unit 1724                                                                                                                                                                                                         
/Haroon S. Sheikh/Primary Examiner, Art Unit 1724